ORDER
The district judge entered a preliminary injunction in this copyright infringement suit, which we affirmed. 334 F.3d 643 (7th Cir.2003). The present appeal is from an order by the district judge finding the defendant, Deep, to be in violation of the injunction and ordering him to pay a $5,000 fine plus more than $100,000 in attorneys’ fees to the plaintiffs.
Deep is appearing pro se and most of the points made in his brief are not remotely germane to the appeal, as they amount to an attempt to reargue the merits of the injunction. The injunction required him either to block infringing uses of his service or to shut the service down. He did neither. He admitted in the district court that, since he was unable (he claimed) to block infringing uses, he had to shut his service down. He did not do so. The excuses he offers for his contumacy are unpersuasive, indeed frivolous. As the plaintiffs point out, he has engaged in vexatious litigation in several courts in an effort to avoid complying with the injunction, as well as skipping hearings in the district court and engaging in a variety of stall tactics.
His appeal does not question the computation of attorneys’ fees and the fine is clearly reasonable in amount. The order of the district court is
Affirmed.